Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148927                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  MATTHEW HELTON,                                                                                                    Justices
          Plaintiff-Appellant,
  v                                                                SC: 148927
                                                                   COA: 314857
                                                                   Oakland CC Family Division:
                                                                   2012-798218-DP
  LISA MARIE BEAMAN and DOUGLAS
  BEAMAN,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 4, 2014
  judgment of the Court of Appeals is considered. The Court respectfully requests that the
  appellees answer the application for leave to appeal within 42 days of the date of this
  order.

        The application for leave to appeal remains pending.

        CAVANAGH, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 18, 2014
           s0611
                                                                              Clerk